DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guen (US 2013/0078506) in view of Masuda (US 2015/0086844) and Kim et al. (US 2011/0081569).
Regarding claim 1, Guen a method for manufacturing a battery pack. The battery pack comprising a plurality of cells 103 including a terminals 73 and 74 (external terminals) wherein the terminals are connected with a connection member 80 (bus bar) ([0077], Fig 8).  The connection member 80 is in the shape of a plate and is welded to the terminals ([0079]), thus the battery pack includes a welded portion at which the external terminal(s) and the bus bar are welded. Each of the cells comprises a metal case 40, an external terminal (either terminal 73 or 74), a pair of insulation members 27 and 28 (insulating part) interposed between a front surface of the cell case and a back surface of the terminals (see Fig 8). The connection member 80 is welded to terminals 73 or 74, and the weld is located apart from the insulating part by a space intervening between in the thickness direction of the external terminal (see Fig 7). 
(see Fig 8 in view of Fig 7), Guen teaches the cell preparing step. Guen further teaches placing connection members 80 (bus bars) on the front surface of the external terminal of each of the prepared cells so that a part of the bus bar becomes an opposed portion opposite to the space in the thickness direction of the external terminal by interposing the separated portion of the external terminal (see Fig 8), and thus Guen teaches the placing step. Guen further teaches that the connection member 80 is bonded to the terminals 73 and 74 by welding ([0079]), and thus teaches a welding step. 
While Guen discloses the connection member 80 is welded, Guen does not explicitly disclose the connection member (bus bar) and external terminals are made of metal. In addition, while Guen discloses the insulation members 61 and 62 as electrically insulative, Guen does not explicitly disclose wherein the insulation members (insulating part) is made of resin. In addition, while Guen teaches a welding step of welding the opposed portion of the bus bar to the separated portion of the external terminal ([0079]), Guen does not explicitly disclose the welding is laser welding.
Masuda discloses an energy storage apparatus comprising a plurality of battery cells 1, each comprising external terminals 3 disposed on the battery case, and are electrically connected to their adjacent batteries via bus bar members 4 ([0048]). The external terminals are insulated from the casing via outside insulating members 9 made of an insulating synthetic resin interposed between the lid plate 22 and the external terminal ([0051], see Fig 3). The ([0051]). The bus bar members 4 are made of a metal material ([0104]). The external terminal 3 and the bus bar members 4 have welded portions 10, each of which is formed with irradiation of a laser beam from an upper surface of the bus bar member 4 ([0061]).
As Guen is silent to the specific type of material of the connection member and the external terminals, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use metal as disclosed by Matsuda for the materials of the connection member and the external terminals of Guen for the purpose of using known materials which are suitable for electrical connection and conduction of batteries and are suitable for the welding disclosed in Guen.
In addition, as Guen is silent to the specific type of welding, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use laser welding as disclosed by Matsuda as the type of welding of Guen because Matsuda discloses that laser welding is suitable for welding bus bars and external terminals of batteries.
While Guen as taught by Masuda teaches using laser welding irradiating a laser beam from a side of the front surface of the bus bar toward the space in the thickness direction of the external terminal, modified Guen does not explicitly disclose and the laser welding includes irradiating a laser beam from a side of the front surface of the bus bar toward the space in the thickness direction of the external terminal to melt the opposed portion of the bus bar and the separated portion of the external terminal to form the welded portion at which the separated portion and the opposed portion are welded together.
(abstract). As seen in Figure 3, the welding of the connecting member 160 to the terminals 130 and 140 encompasses a welded portion 150 which is formed throughout the connecting member and the terminal (that is, the welding melts the opposed portion of the bus bar and the separated portion of the external terminal to form the welded portion at which the separated portion and the opposed portion are welded together).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the same welding zone encompassing throughout the metals of Kim with the welding of modified Guen for the purpose of welding the connection member and the external terminal throughout the materials.
Regarding claim 3, modified Guen discloses all of the claim limitations as set forth above. Matsuda discloses laser welding via irradiation of a laser beam from an upper surface of the bus bar member ([0061]). Kim discloses a welding portion 150 that is formed through the connecting member (bus bar) and the terminal (Fig 3). Thus, the combination meets the limitations of the laser welding step includes performing penetration laser welding to make a molten metal portion melted by irradiation of the laser beam so as to extend from the front surface of the bus bar to the space to form the welded portion extending from a front surface of the opposed portion of the bus bar to a back surface of the separated portion.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guen (US 2013/0078506) in view of Masuda (US 2015/0086844) and Kim et al. (US 2011/0081569), as applied to claim 1 above, and further in view of Tsutsumi et al. (US 2016/0043353).
Regarding claim 2, modified Guen discloses all of the claim limitations as set forth above. Guen additionally discloses a groove 73c/74c (terminal recess having an opening) formed on an underside of the protrusion portion 73b/74b of the terminals 73/74 ([0072], Fig 7). The groove is recessed in a direction away from the front surface of the insulating member 27/28. However, Guen does not explicitly disclose the groove or space is an enclosed space defined by the terminal recess of the external terminal and the front surface of the insulating part that closes the opening of the terminal recess.
Tsutsumi discloses a battery comprising a case 1 with external terminals 213 disposed on the top ([0086], Fig 8). Bus bars 214 are welded to connect the external terminals of one battery cell to another battery cell ([0086], Fig 11). The external terminals are disposed within an outer gasket 211 (Fig 8). The outer gasket 211 has a rectangular shape with a size larger than the external terminal 213 ([0090]). The round outer wall 211a is formed on the outer circumferential edge by recessing the upper surface excluding the outer circumferential portion ([0090]). The outer gasket 211 includes a recess 211b (space) capable of receiving a body part 212a of the rivet member 212 within the outer wall 211a ([0090]). That is, the outer gasket is around the perimeter of the external terminal 213 but does not have a portion in direct contact with the bottom surface of the external terminal. The outer gasket is a synthetic resin member having insulating properties and sealing properties ([0089]), and therefore electrically insulates the external member.
.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guen (US 2013/0078506) in view of Masuda (US 2015/0086844) and Kim et al. (US 2011/0081569), as applied to claim 1 above, and further in view of Kim (US 2014/0308568, herein referred to as Kim ‘568).
Regarding claim 8, modified Guen discloses all of the claim limitations as set forth above. While Guen discloses external terminals connected with bus bars (connection member), modified Guen does not explicitly disclose wherein the external terminal includes a terminal protruding portion protruding from the front surface, the bus bar includes a concave bus-bar recess allowing the terminal protruding portion to be fitted therein, and the placing step includes placing the bus bar on the front surface of the external terminal while making the terminal protruding portion fit in the bus-bar recess.
Kim discloses a rechargeable battery comprising a case 15, outer terminals 43 and 44 with a press-fit protrusion 432 and 442 (terminal protruding portion) ([0078], Fig 7). The coupled portion of the bus bar 350 includes press-fit recesses 370 and 380 (concave recess) that are coupled to the press-fit protrusions 432 and 442 ([0079]). The bus bar having the ([0079]-[0080]). Kim teaches the protrusions help increase the rigidity of the outer terminals ([0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the press-fit protrusions of the outer terminals and corresponding press-fit recesses of the bus bar of Kim with the terminals and connection member of modified Guen for the purpose of increasing the rigidity of the outer terminals.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guen (US 2013/0078506) in view of Masuda (US 2015/0086844).
Regarding claim 5, Guen discloses a plurality of cells 103 including a terminals 73 and 74 (external terminals) wherein the terminals are connected with a connection member 80 (bus bar) ([0077], Fig 8).  The connection member 80 is in the shape of a plate and is welded to the terminals ([0079]), thus the battery pack includes a welded portion at which the external terminal(s) and the bus bar are welded. Each of the cells comprises a metal case 40, an external terminal (either terminal 73 or 74), a pair of insulation members 27 and 28 (insulating part) interposed between a front surface of the cell case and a back surface of the terminals (see Fig 8). The connection member 80 is welded to terminals 73 or 74, and the weld is located apart from the insulating part by a space intervening between in the thickness direction of the external terminal (see Fig 7). 
While Guen discloses the connection member 80 is welded, Guen does not explicitly disclose the connection member (bus bar) and external terminals are made of metal. In 
Masuda discloses an energy storage apparatus comprising a plurality of battery cells 1, each comprising external terminals 3 disposed on the battery case, and are electrically connected to their adjacent batteries via bus bar members 4 ([0048]). The external terminals are insulated from the casing via outside insulating members 9 made of an insulating synthetic resin interposed between the lid plate 22 and the external terminal ([0051], see Fig 3). The external terminals 3 are made of an aluminum alloy (thus, a metal) ([0051]). The bus bar members 4 are made of a metal material ([0104]). The external terminal 3 and the bus bar members 4 have welded portions 10, each of which is formed with irradiation of a laser beam from an upper surface of the bus bar member 4 ([0061]).
As Guen is silent to the specific type of material of the connection member and the external terminals, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use metal as disclosed by Matsuda for the materials of the connection member and the external terminals of Guen for the purpose of using known materials which are suitable for electrical connection and conduction of batteries and are suitable for the welding disclosed in Guen.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guen (US 2013/0078506) in view of Masuda (US 2015/0086844), as applied to claim 5 above, and further in view of Tsutsumi et al. (US 2016/0043353).
claim 6, modified Guen discloses all of the claim limitations as set forth above. Guen additionally discloses a groove 73c/74c (terminal recess having an opening) formed on an underside of the protrusion portion 73b/74b of the terminals 73/74 ([0072], Fig 7). The groove is recessed in a direction away from the front surface of the insulating member 27/28. However, Guen does not explicitly disclose the groove or space is an enclosed space defined by the terminal recess of the external terminal and the front surface of the insulating part that closes the opening of the terminal recess.
Tsutsumi discloses a battery comprising a case 1 with external terminals 213 disposed on the top ([0086], Fig 8). Bus bars 214 are welded to connect the external terminals of one battery cell to another battery cell ([0086], Fig 11). The external terminals are disposed within an outer gasket 211 (Fig 8). The outer gasket 211 has a rectangular shape with a size larger than the external terminal 213 ([0090]). The round outer wall 211a is formed on the outer circumferential edge by recessing the upper surface excluding the outer circumferential portion ([0090]). The outer gasket 211 includes a recess 211b (space) capable of receiving a body part 212a of the rivet member 212 within the outer wall 211a ([0090]). That is, the outer gasket is around the perimeter of the external terminal 213 but does not have a portion in direct contact with the bottom surface of the external terminal. The outer gasket is a synthetic resin member having insulating properties and sealing properties ([0089]), and therefore electrically insulates the external member.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the outer wall of the outer gasket of Tsutsumi with the insulation members 27 and 28 of Guen, thus having an outer wall which encloses the .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guen (US 2013/0078506) in view of Masuda (US 2015/0086844), as applied to claim 5 above, and further in view of Kim et al. (US 2011/0081569).
Regarding claim 7, modified Guen discloses all of the claim limitations as set forth above. Guen discloses the terminal protrusion portion 73b/74b of the terminals 73/74 includes a separated portion located apart from the insulating members 27/28 in the thickness direction by the space intervening between the terminal and the insulating member (see Fig 7). The bus bar includes an opposed portion opposed to the space by interposing the separated portion in the thickness direction of the external terminal (see Fig 7).
However, modified Guen does not explicitly disclose wherein the welded portion at which the separated portion and the opposed portion are welded together is configured to extend from a front surface of the opposed portion to a back surface of the separated portion.
Kim discloses a battery module including a plurality of cells connected via connecting members (bus bars) wherein the connecting members are welded to the [external] electrode terminals 130, 140 of the battery (abstract). As seen in Figure 3, the welding of the connecting member 160 to the terminals 130 and 140 encompasses a welded portion 150 which is formed throughout the connecting member and the terminal (that is, the welding melts the opposed portion of the bus bar and the separated portion of the external terminal to form the welded portion at which the separated portion and the opposed portion are welded together).
.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guen (US 2013/0078506) in view of Masuda (US 2015/0086844), as applied to claim 5 above, and further in view of Kim (US 2014/0308568, herein referred to as Kim ‘568).
Regarding claim 8, modified Guen discloses all of the claim limitations as set forth above. While Guen discloses external terminals connected with bus bars (connection member), modified Guen does not explicitly disclose wherein the external terminal includes a terminal protruding portion protruding from the front surface, the bus bar includes a concave bus-bar recess allowing the terminal protruding portion to be fitted therein, and the external terminal and the bus bar are welded to each other while the terminal protruding portion is fitted in the bus-bar recess.
Kim discloses a rechargeable battery comprising a case 15, outer terminals 43 and 44 with a press-fit protrusion 432 and 442 (terminal protruding portion) ([0078], Fig 7). The coupled portion of the bus bar 350 includes press-fit recesses 370 and 380 (concave recess) that are coupled to the press-fit protrusions 432 and 442 ([0079]). The bus bar having the press-fit recesses is welded to the outer terminals 43 and 44 ([0079]-[0080]). Kim teaches the protrusions help increase the rigidity of the outer terminals ([0078]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186.  The examiner can normally be reached on M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JACOB BUCHANAN/             Examiner, Art Unit 1725                                                                                                                                                                                           
/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725